Citation Nr: 1525135	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of Veteran Retraining Assistance Program (VRAP) education benefits in the amount of $2,252.27.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic VA files.

As noted, in addition to the paper education claims file, there are paperless, electronic VA files associated with the Veteran.  Such documents have been reviewed in their entirety.

(The issues of entitlement to service connection for a psychiatric disability, a gynecological/menstrual disorder, and the issues of entitlement to an increased rating higher than 10 percent for left knee disability; and service connection for right knee and low back disabilities are addressed in other Board decisions, one simultaneously with the same docket number, and the second after a period of 30 days in which the Board awaits a response from the Veteran regarding another possible hearing.)


FINDINGS OF FACT

1.  An overpayment of VRAP benefits was properly created and the debt of $2,252.27 is valid. 

2.  To require recovery of the properly-created indebtedness in the amount of $2,252.27 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created VRAP education benefits overpayment indebtedness of $2,252.27 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA statutes and regulations relating to notice and development are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of her challenges to the validity of the debt and her requests for a waiver. 

II.  Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

When the validity of a debt has been challenged, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted. Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this case, the Veteran has not questioned the validity of the overpayment of $2,252.27.  

The record shows that the Veteran had been awarded VRAP education benefits at the full time rate for the January 2014 to May 2014 term at Kennedy-King College.  Indeed a March 13, 2014 letter to the Veteran informed her that she received the remaining VRAP education benefits in a lump sum of $2,252.27.  Correspondence from Kennedy-King College, dated in March 2014, informed VA that the Veteran reduced her course load from 13 credit hours to 10 hours on March 12, 2014.  As a result her education award was discontinued, which led to the overpayment of $2,252.27.

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

In this case, the Veteran was not legally entitled to education benefits for courses from which she had withdrawn.  In addition, VA was not responsible for the Veteran's choice to reduce her course load from 13 to 10 credit hours.  The Veteran knew, or should have known, that the original amount of her education award was for a fulltime course load.  The Veteran's own action (withdrawing from courses/reducing credit hours) resulted in the payment of VA education benefits to which she was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board will now turn to the waiver of the recovery of the $2,252.27 overpayment that was properly created. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the debt was created because the Veteran reduced her April 2014 to May 2014 course load from 13 to 10 credit hours.  As for balancing the relative faults of the Veteran and VA, the record does not show that VA had any fault in the creation of the overpayment, and indeed the Veteran has not so argued. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  

The Veteran argues that the debt should be waived because she paid for the entire semester up front, to include the two classes she withdrew from.  She indicated that she found out that she did not need those two electives in order to graduate thus she withdrew from those courses, creating the overpayment.  She also indicated that collecting the debt would create an undue hardship on her as she is not working and her only source of income is from Social Security (SS) and VA disability compensation.  In a June 2014 financial status report (VA Form 5655), the Veteran reported her total monthly income, to include SS and VA benefits, was $1,477.00; and her average monthly expenses were around a little over $700.00.

With regard to the debt of $2,252.27, the Board finds that the Veteran is not entitled to be reimbursed for that debt based upon her arguments.  The Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $2.252.27 would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  The Veteran has not put forth any probative argument as to how payment of such debt would be a financial burden or hardship.  Indeed, her June 2014 financial status report seems to document that her average monthly income exceeds her average monthly expenses. The Veteran's main contention is that she paid for the entire spring semester, to include the two classes she withdrew from; even after learning she did not need the two classes.  The Veteran was informed via multiple letters that if she withdrew from a course, or reduced her credit hours, she would need to notify VA because an overpayment could then be created, but she did not do so, and thus an overpayment was created.  

Accordingly, as recovery of the properly-created VRAP education benefits  overpayment indebtedness of $2,252.27 is not against equity and good conscience, the claim must be denied.


ORDER

Waiver of recovery of the properly-created VRAP education benefits overpayment indebtedness of $2,252.27 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


